Syllabus by
ROBINSON, J.
MUNICIPAL CORPORATIONS
(360 P5) It is within the police power of a municipality, under Section 3 of Article XVIII of the Constitution of Ohio, for the preservation of the public health, to prohibit the sale or exposure for sale -of diseased and unwholesome meat within its territory, and, for the accomplishment of such purpose, to provide that, before any meat be sold or offered for sale, it be first inspected and approved by a duly constituted officer of the municipality, according to a standard established by such municipality, or by some other constituted authority having as high a standard of inspection and approval.
A municipality has the power to charge and collect a fee for such inspection service, commensurate with the cost of such service, from the person so selling or offering for sale meat intended for human consumption.
STATUTES
(550 F) The fact that certain slaughtering establishments in a municipality, by reason of the scope of their business, are entitled to receive and do receive a free inspection service and an approval or disapproval from the federal government and therefore do not require nor receive such service from the municipality, and are not charged any inspection fee by the municipality, does not make the exaction by the municipality of a fee for inspection service from establishments which are not entitled to and do not receive inspection service from the federal government and do require and • receive inspection service from the municipality, invalid because of discrimination.
CONSTITUTIONAL LAW
(140 O) Sections 735 and 737 of the meat inspection ordinance of the city of Dayton, as amended December 28, 1927, are valid and enforceable provisions.
Marshall, CJ, Kinkade, Jones, Matthias, Day and Allen, JJ, concur.